DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 28 has been added. Claims 1-28 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that the species can be readily examined together without a significant search burden.  Due to the amendments and remarks, the election of species is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 17, 19, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan et al. (Hereafter, “Narasimhan”) [US 2022/0014759 A1] in view of Syed [US 2014/0240319 A1].
In regards to claim 1, Narasimhan discloses a video encoder for providing an encoded video representation ([0022] FIG. 1 depicts a system 100 for providing scalable video with the capability of adding additional layers or removing layers according to one embodiment. System 100 includes a source device 102 and source device 102 includes an encoder 106.), wherein the video encoder is configured to provide a coarse granularity capability demand information, which describes a compatibility of a video stream with a video decoder comprising a capability level out of a plurality of predetermined capability levels, and wherein the video encoder is configured to provide a fine granularity capability demand information, which describes which fraction of a permissible capability demand associated with one of the predetermined capability levels is required in order to decode the encoded video representation ([0008] In another embodiment, a method of signaling operation points in a transport stream includes: indicating, using a supplemental enhancement information (SEI) message in the video stream, operation point information, wherein the SEI message signals a rendering capability value that describes the rendering capability to be satisfied by a receiving device to use the operation point information; inserting the operation point information in the transport stream using one or more operation point descriptors; and providing the one or more operation point descriptors in a Program Map Table (PMT). [0033] In some embodiments, an operation point descriptor is provided in the transport stream. The operation point descriptor provides individual transport stream parameters and rendering capability values for one or more layers in the transport stream. In some embodiments, the operation point descriptor includes enhancement parameters for one or more layers in the transport stream. For example, the operation point descriptor may signal the type of scalable enhancement available, such as spatial, temporal, signal-to-noise ratio (SNR), view-texture and view-depth scalability.), and/or which describes which fraction of a permissible capability demand the encoded video representation contributes to a merged video stream, a capability demand of which is in agreement with one of the predetermined capability levels.
Syed discloses a video encoder for providing an encoded video representation ([0030] As illustrated in FIG. 1D, processing system 104 (which may comprise part of system 102 or be separate from system 102) may include hardware and/or software for generating one or more data streams, such as data stream 150, by combining two or more of the data streams generated by processing system 102, such as data streams 120 and 130. Data stream 150 may include a plurality of image frames, such as image frame 152. For example, data streams 120 and 130 may correspond to a particular content item, and data stream 150 may correspond to the content item of data streams 120 and 130 (e.g., the content item of data stream 110) at a different resolution, bit rate, or both.), wherein the video encoder is configured to provide a coarse granularity capability demand information, which describes a compatibility of a video stream with a video decoder comprising a capability level out of a plurality of predetermined capability levels, and wherein the video encoder is configured to provide a fine granularity capability demand information, which describes which fraction of a permissible capability demand associated with one of the predetermined capability levels is required in order to decode the encoded video representation, and/or which describes which fraction of a permissible capability demand the encoded video representation contributes to a merged video stream, a capability demand of which is in agreement with one of the predetermined capability levels ([0034] Returning to FIG. 1A, data stream 110 may correspond to a content item at a 1080HD resolution (e.g., 1920.times.1080) and a bit rate of 7-10 Mbps, 16 Mbps, or any other bit rate. Processing system 102 may receive data stream 110 and downsample data stream 110 to generate data stream 120, which may correspond to the content item at a 1/3 1080HD resolution (e.g., 640.times.360) and a bit rate of 750 kbps. It may sample data stream 110 using an offset sampling region to generate data stream 130, which may correspond to the content item at a 1/6 1080HD resolution (e.g., 320.times.180) and a bit rate of 250 kbps. Processing system 102 may transmit data streams 120 and 130 to processing system 104 (FIG. 1D) or to an intermediate device communicatively coupled to processing system 104. Processing system 104 may receive and combine data streams 120 and 130 to generate data stream 150, which may correspond to the content item at a 1/2 1080HD resolution (e.g., 960.times.540) and a bit rate of 1 Mbps (e.g., based on the combination of the bit rates of 750 kbps and 250 kbps). [0041] In some embodiments, processing system 104 may determine a data stream to be provided to a computing device. For example, processing system 104 may determine that data stream 150 has the greatest resolution that is independently rendered by the client device. For example, data stream 150 may have a resolution of 960.times.540 and processing system 104 may determine that the client device is capable of independently rendering resolutions less than or equal to 960.times.540. In response, processing system 104 may access data streams 120 and 130, which may be stored in memory, and generate data stream 150. Once data stream 150 or a portion thereof has been generated, processing system 104 may transmit data stream 150 to the client device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 2, the limitations of claim 1 have been addressed. Narasimhan discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a ratio value or a percentage value ([0033] In some embodiments, an operation point descriptor is provided in the transport stream. The operation point descriptor provides individual transport stream parameters and rendering capability values for one or more layers in the transport stream. In some embodiments, the operation point descriptor includes enhancement parameters for one or more layers in the transport stream. For example, the operation point descriptor may signal the type of scalable enhancement available, such as spatial, temporal, signal-to-noise ratio (SNR), view-texture and view-depth scalability. [0083] In some embodiments, the operation point descriptor includes bitrate information, such as average bitrate or maximum bitrate for the operation point.).

In regards to claim 3, the limitations of claim 1 have been addressed. Narasimhan discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a ratio value or a percentage value which is referenced to the predetermined capability level described by the coarse granularity capability demand information ([0008] In another embodiment, a method of signaling operation points in a transport stream includes: indicating, using a supplemental enhancement information (SEI) message in the video stream, operation point information, wherein the SEI message signals a rendering capability value that describes the rendering capability to be satisfied by a receiving device to use the operation point information; inserting the operation point information in the transport stream using one or more operation point descriptors; and providing the one or more operation point descriptors in a Program Map Table (PMT). [0033] In some embodiments, an operation point descriptor is provided in the transport stream. The operation point descriptor provides individual transport stream parameters and rendering capability values for one or more layers in the transport stream. In some embodiments, the operation point descriptor includes enhancement parameters for one or more layers in the transport stream. For example, the operation point descriptor may signal the type of scalable enhancement available, such as spatial, temporal, signal-to-noise ratio (SNR), view-texture and view-depth scalability.).
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a ratio value or a percentage value which is referenced to the predetermined capability level described by the coarse granularity capability demand information ([0036] In another illustrative example, each of data streams 120 and 130 may correspond to the content item at a 2K resolution (e.g., 2048.times.1080) but using different pixels. Processing system 104 may combine data streams 120 and 130 to generate data stream 150 corresponding to the content item at a 4K resolution (e.g., 4096.times.2160). In other variations, the data streams may have the same bit rate and resolutions but are sampled using different pixels. Numerous variations are possible. For example, a 1920.times.1080 stream may be sampled into two different 960.times.540 streams (using every other pixel) or two different 640.times.360 streams (using every third pixel). As another example, a 1080p stream may be sampled into a 1080i (even) stream and its complement (odd) 1080i stream. Each of the 1080i streams may be independently viewable. As will be described below, the two 1080i streams may be combined to recreate the 1080p stream for a more accurate picture. [0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 4, the limitations of claim 1 have been addressed. Narasimhan discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a reference information and a fraction information, and wherein the reference information describes to which of the predetermined capability levels the fraction information is referenced ([0023] As mentioned above, the base layer may be decoded by itself and provides the lowest scalability level of the video output, and additional enhancement layers may be combined with the base layer to generate higher scalability levels. The enhancement layers enhance other layers, such as zero or more enhancement layers and the base layer. [0024] Destination devices 104 may request different layers from source device 102 depending on the destination device's capabilities. As shown in FIG. 1, destination device 104-1 only receives base layer 110. In this case, destination device 104-1 may only have the capability of generating the lowest resolution video. Destination device 104-2 receives the base layer 110 and one enhancement layer 112-1. Decoder 108-2 can combine the base layer 110 and enhancement layer 112-1 to generate a higher resolution video. Also, destination device 104-N receives base layer 110 and enhancement layers 112-1-112-N. Decoder 108-N combines base layer 110 and the received enhancement layers 112-1-112-N. The above process may save bandwidth. For example, decoder 108-1 may only be able to decode the base layer and thus not receiving the enhancement layers may reduce the bandwidth required to send the video stream to destination device 104-1. The same is true for destination device 104-2 as less enhancement layers are sent to destination device 104-2 than to device 104-N. [0025] By providing a plurality of operation points to the destination devices 104, the destination device 104 may select which layers to receive, based on the destination device's 104 capabilities. For example, different operation points signal the combinations of base and other layers so that the destination devices can select the appropriate operation point (or combination to decode) based on their resources. As an example, if a transmission that includes 720P30 enhanced to 720P60 and further enhanced to 1080P60 with 3D, signals three operation points—720P30, 720P60 and 3D 1080P60, destination devices can choose the right operation point based on whether they are displaying video on a tablet, or HDTV, or 3DTV, respectively. Thus, in some embodiments, the operation point may indicate the type of enhancement available to the destination devices.).
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a reference information and a fraction information, and wherein the reference information describes to which of the predetermined capability levels the fraction information is referenced ([0036] In another illustrative example, each of data streams 120 and 130 may correspond to the content item at a 2K resolution (e.g., 2048.times.1080) but using different pixels. Processing system 104 may combine data streams 120 and 130 to generate data stream 150 corresponding to the content item at a 4K resolution (e.g., 4096.times.2160). In other variations, the data streams may have the same bit rate and resolutions but are sampled using different pixels. Numerous variations are possible. For example, a 1920.times.1080 stream may be sampled into two different 960.times.540 streams (using every other pixel) or two different 640.times.360 streams (using every third pixel). As another example, a 1080p stream may be sampled into a 1080i (even) stream and its complement (odd) 1080i stream. Each of the 1080i streams may be independently viewable. As will be described below, the two 1080i streams may be combined to recreate the 1080p stream for a more accurate picture. [0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 5, the limitations of claim 1 have been addressed. Narasimhan fails to explicitly disclose wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information describes the capability demand of the encoded video representation in terms of capability demand with respect to a plurality of criteria. 
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information describes the capability demand of the encoded video representation in terms of capability demand with respect to a plurality of criteria ([0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150. In another example, processing system 104 may generate data stream 160 by combining data streams 120, 130, and 140. In another example, processing system 104 may generate an additional data stream by combining data streams 150 and 160.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 6, the limitations of claim 1 have been addressed. Narasimhan fails to explicitly disclose wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a plurality of fraction values related to different criteria.  
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises a plurality of fraction values related to different criteria ([0036] In another illustrative example, each of data streams 120 and 130 may correspond to the content item at a 2K resolution (e.g., 2048.times.1080) but using different pixels. Processing system 104 may combine data streams 120 and 130 to generate data stream 150 corresponding to the content item at a 4K resolution (e.g., 4096.times.2160). In other variations, the data streams may have the same bit rate and resolutions but are sampled using different pixels. Numerous variations are possible. For example, a 1920.times.1080 stream may be sampled into two different 960.times.540 streams (using every other pixel) or two different 640.times.360 streams (using every third pixel). As another example, a 1080p stream may be sampled into a 1080i (even) stream and its complement (odd) 1080i stream. Each of the 1080i streams may be independently viewable. As will be described below, the two 1080i streams may be combined to recreate the 1080p stream for a more accurate picture. [0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 7, the limitations of claim 1 have been addressed. Narasimhan discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises one or more of fraction values describing one or more of the following criteria: - a fraction of an amount of maximum allowed luma samples per second; - a fraction of a maximum image size; - a fraction of a maximum bitrate; - a fraction of a buffer fullness ([0028] In one embodiment, parameter settings may manage the video bitrate, buffer size, and how respective layers are combined with other layers. [0037] The second signaling mechanism may signal the explicit parameters for these new layers (such as video data rate, buffer size, and how these new layers are combined with other layers) in a transport stream (or the video stream). [0070] Layer_max_bit_rate—This 32-bit field indicated the maximum bit rate of new layer video to the input of buffer. [0071] Layer_max_buffer_size—This 32-bit field indicated the maximum buffer size of new layer video.); and - a fraction of a maximum number of tiles.
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information such that the fine granularity capability demand information comprises one or more of fraction values describing one or more of the following criteria: - a fraction of an amount of maximum allowed luma samples per second; a fraction of a maximum image size [Fig. 1D]; - a fraction of a maximum bitrate [Fig. 1D];-4-Robert SKUPINAtty Docket No.: JRL-8735-0008/COFR00122US1 Appl. No. 17/199,984- a fraction of a buffer fullness; and - a fraction of a maximum number of tiles.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

In regards to claim 8, the limitations of claim 1 have been addressed. Narasimhan fails to explicitly disclose wherein the video encoder is configured to provide the fine granularity capability demand information with such a resolution.  
Syed discloses wherein the video encoder is configured to provide the fine granularity capability demand information with such a resolution ([0036] In another illustrative example, each of data streams 120 and 130 may correspond to the content item at a 2K resolution (e.g., 2048.times.1080) but using different pixels. Processing system 104 may combine data streams 120 and 130 to generate data stream 150 corresponding to the content item at a 4K resolution (e.g., 4096.times.2160). In other variations, the data streams may have the same bit rate and resolutions but are sampled using different pixels. Numerous variations are possible. For example, a 1920.times.1080 stream may be sampled into two different 960.times.540 streams (using every other pixel) or two different 640.times.360 streams (using every third pixel). As another example, a 1080p stream may be sampled into a 1080i (even) stream and its complement (odd) 1080i stream. Each of the 1080i streams may be independently viewable. As will be described below, the two 1080i streams may be combined to recreate the 1080p stream for a more accurate picture. [0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Narasimhan with the teachings of merged video streams as taught by Syed. The motivation behind this modification would have been to have a system that may combine two or more encoded data transmissions, e.g., streams, to generate an additional data stream at a higher bit rate and/or resolution without requiring, in some instances, an additional encoding process [See Syed].

Claim 17 lists all the same elements of claim 1, but in method form rather than encoder form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.

In regards to claim 19, Narasimhan discloses a non-transitory digital storage medium having stored thereon a computer program for performing the method providing an encoded video representation according to claim 17 [See claim 17 above], when said computer program is run by a computer ([0113] Particular embodiments may be implemented in a non-transitory computer-Readable storage medium for use by or in connection with the instruction execution system, apparatus, system, or machine. The computer-Readable storage medium contains instructions for controlling a computer system to perform a method described by particular embodiments. The computer system may include one or more computing devices. The instructions, when executed by one or more computer processors, may be operable to perform that which is described in particular embodiments.).  

Claim 21 lists all the same elements of claim 17, but in data stream form rather than method form.  Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to claim 21. 

Claim 28 is substantially the same as claims 1 and 9 and is thus rejected for reasons similar to those in rejecting claims 1 and 9.

Claim(s) 9-16, 18, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Syed in view of Narasimhan.
In regards to claim 9, Syed discloses a video merger for providing a merged video representation on the basis of a plurality of encoded video representations ([0030] As illustrated in FIG. 1D, processing system 104 (which may comprise part of system 102 or be separate from system 102) may include hardware and/or software for generating one or more data streams, such as data stream 150, by combining two or more of the data streams generated by processing system 102, such as data streams 120 and 130. Data stream 150 may include a plurality of image frames, such as image frame 152. For example, data streams 120 and 130 may correspond to a particular content item, and data stream 150 may correspond to the content item of data streams 120 and 130 (e.g., the content item of data stream 110) at a different resolution, bit rate, or both.), wherein the video merger is configured to receive a plurality of video streams comprising encoded parameter information describing a plurality of encoding parameters, encoded video content information, a coarse granularity capability demand information, which describes a compatibility of a video stream with a video decoder comprising a capability level out of a plurality of predetermined capability levels, and a fine granularity capability demand information, -3-Robert SKUPINAtty Docket No.: JRL-8735-0008/COFR00122US1Appl. No. 17/199,984wherein the video merger is configured to merge the two or more video streams in dependence on the coarse granularity capability demand information and the fine granularity capability demand information ([0034] Returning to FIG. 1A, data stream 110 may correspond to a content item at a 1080HD resolution (e.g., 1920.times.1080) and a bit rate of 7-10 Mbps, 16 Mbps, or any other bit rate. Processing system 102 may receive data stream 110 and downsample data stream 110 to generate data stream 120, which may correspond to the content item at a 1/3 1080HD resolution (e.g., 640.times.360) and a bit rate of 750 kbps. It may sample data stream 110 using an offset sampling region to generate data stream 130, which may correspond to the content item at a 1/6 1080HD resolution (e.g., 320.times.180) and a bit rate of 250 kbps. Processing system 102 may transmit data streams 120 and 130 to processing system 104 (FIG. 1D) or to an intermediate device communicatively coupled to processing system 104. Processing system 104 may receive and combine data streams 120 and 130 to generate data stream 150, which may correspond to the content item at a 1/2 1080HD resolution (e.g., 960.times.540) and a bit rate of 1 Mbps (e.g., based on the combination of the bit rates of 750 kbps and 250 kbps). [0041] In some embodiments, processing system 104 may determine a data stream to be provided to a computing device. For example, processing system 104 may determine that data stream 150 has the greatest resolution that is independently rendered by the client device. For example, data stream 150 may have a resolution of 960.times.540 and processing system 104 may determine that the client device is capable of independently rendering resolutions less than or equal to 960.times.540. In response, processing system 104 may access data streams 120 and 130, which may be stored in memory, and generate data stream 150. Once data stream 150 or a portion thereof has been generated, processing system 104 may transmit data stream 150 to the client device.).  
Narasimhan discloses ([0022] FIG. 1 depicts a system 100 for providing scalable video with the capability of adding additional layers or removing layers according to one embodiment. System 100 includes a source device 102 and source device 102 includes an encoder 106.), ([0008] In another embodiment, a method of signaling operation points in a transport stream includes: indicating, using a supplemental enhancement information (SEI) message in the video stream, operation point information, wherein the SEI message signals a rendering capability value that describes the rendering capability to be satisfied by a receiving device to use the operation point information; inserting the operation point information in the transport stream using one or more operation point descriptors; and providing the one or more operation point descriptors in a Program Map Table (PMT). [0033] In some embodiments, an operation point descriptor is provided in the transport stream. The operation point descriptor provides individual transport stream parameters and rendering capability values for one or more layers in the transport stream. In some embodiments, the operation point descriptor includes enhancement parameters for one or more layers in the transport stream. For example, the operation point descriptor may signal the type of scalable enhancement available, such as spatial, temporal, signal-to-noise ratio (SNR), view-texture and view-depth scalability.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Syed with the teachings of Narasimhan. The motivation behind this modification would have been to improve the encoding and decoding of video streams with different capabilities [See Narasimhan].

In regards to claim 10, the limitations of claim 9 have been addressed. Syed discloses wherein the video merger is configured to decide which video streams can be included into a merged video stream in dependence on the fine granularity capability demand information ([0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150. In another example, processing system 104 may generate data stream 160 by combining data streams 120, 130, and 140. In another example, processing system 104 may generate an additional data stream by combining data streams 150 and 160.).

In regards to claim 11, the limitations of claim 9 have been addressed. Syed discloses wherein the video merger is configured to decide whether a valid merged video stream can be acquired by merging the two or more video streams in dependence on the fine granularity capability demand information ([0039] In some embodiments, processing system 104 may receive a request for a data stream, such as data stream 150, from a computing device, such as client device (described below with respect to FIGS. 2 and 3). For example, processing system 104 may receive a request from a client device for the content item at a resolution equal to the resolution of data stream 150. In response, processing system 104 may access data streams 120 and 130, which may be stored in memory, and initiate generation of data stream 150. Once data stream 150 or a portion thereof has been generated, processing system 104 may transmit data stream 150 to the client device.).  

In regards to claim 12, the limitations of claim 9 have been addressed. Syed discloses wherein the video merger is configured to sum up fine granularity capability demand information of a plurality of video streams to be merged ([0039] In some embodiments, processing system 104 may receive a request for a data stream, such as data stream 150, from a computing device, such as client device (described below with respect to FIGS. 2 and 3). For example, processing system 104 may receive a request from a client device for the content item at a resolution equal to the resolution of data stream 150. In response, processing system 104 may access data streams 120 and 130, which may be stored in memory, and initiate generation of data stream 150. Once data stream 150 or a portion thereof has been generated, processing system 104 may transmit data stream 150 to the client device.).

In regards to claim 13, the limitations of claim 9 have been addressed. Syed discloses  wherein the fine granularity capability demand information describes the capability demand of the encoded video representation in terms of capability demand with respect to a plurality of criteria ([0034] Returning to FIG. 1A, data stream 110 may correspond to a content item at a 1080HD resolution (e.g., 1920.times.1080) and a bit rate of 7-10 Mbps, 16 Mbps, or any other bit rate. Processing system 102 may receive data stream 110 and downsample data stream 110 to generate data stream 120, which may correspond to the content item at a 1/3 1080HD resolution (e.g., 640.times.360) and a bit rate of 750 kbps. It may sample data stream 110 using an offset sampling region to generate data stream 130, which may correspond to the content item at a 1/6 1080HD resolution (e.g., 320.times.180) and a bit rate of 250 kbps. Processing system 102 may transmit data streams 120 and 130 to processing system 104 (FIG. 1D) or to an intermediate device communicatively coupled to processing system 104. Processing system 104 may receive and combine data streams 120 and 130 to generate data stream 150, which may correspond to the content item at a 1/2 1080HD resolution (e.g., 960.times.540) and a bit rate of 1 Mbps (e.g., based on the combination of the bit rates of 750 kbps and 250 kbps).); and wherein the video merger is configured to determine whether a combined capability demand of the plurality of video streams to be merged, as described by the fine granularity capability demand information, lies within predetermined limits with respect to all criteria ([0039] In some embodiments, processing system 104 may receive a request for a data stream, such as data stream 150, from a computing device, such as client device (described below with respect to FIGS. 2 and 3). For example, processing system 104 may receive a request from a client device for the content item at a resolution equal to the resolution of data stream 150. In response, processing system 104 may access data streams 120 and 130, which may be stored in memory, and initiate generation of data stream 150. Once data stream 150 or a portion thereof has been generated, processing system 104 may transmit data stream 150 to the client device.).

In regards to claim 14, the limitations of claim 9 have been addressed. Syed discloses wherein the fine granularity capability demand information comprises a plurality of fraction values related to different criteria ([0036] In another illustrative example, each of data streams 120 and 130 may correspond to the content item at a 2K resolution (e.g., 2048.times.1080) but using different pixels. Processing system 104 may combine data streams 120 and 130 to generate data stream 150 corresponding to the content item at a 4K resolution (e.g., 4096.times.2160). In other variations, the data streams may have the same bit rate and resolutions but are sampled using different pixels. Numerous variations are possible. For example, a 1920.times.1080 stream may be sampled into two different 960.times.540 streams (using every other pixel) or two different 640.times.360 streams (using every third pixel). As another example, a 1080p stream may be sampled into a 1080i (even) stream and its complement (odd) 1080i stream. Each of the 1080i streams may be independently viewable. As will be described below, the two 1080i streams may be combined to recreate the 1080p stream for a more accurate picture. [0037] Returning to FIG. 1D, processing system 104 may generate any number of additional data streams, such as data stream 160, based on data streams 110, 120, 130, 140, 150, any additional data streams, and any combinations thereof. For example, processing system 104 may generate data stream 160 corresponding to the content item at a different resolution, bit rate, or both, by combining data streams 140 and 150.).

In regards to claim 15, the limitations of claim 9 have been addressed. Syed discloses wherein the fine granularity capability demand information comprises one or more of fraction values describing one or more of the following criteria: - a fraction of an amount of maximum allowed luma samples per second; - a fraction of a maximum image size [Fig. 1D]; - a fraction of a maximum bitrate [Fig. 1D]; -4-- a fraction of a buffer fullness; and - a fraction of a maximum number of tiles.

In regards to claim 16, Syed discloses a video decoder ([0004] encoding (encoding is the opposite of decoding), wherein the video decoder comprises the video merger according to claim 9 [See claim 9 above].

Claim 18 lists all the same elements of claim 9, but in method form rather than video merger form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18. 

In regards to claim 20, Syed discloses a non-transitory digital storage medium having stored thereon a computer program for performing the method for providing a merged video representation on the basis of a plurality of encoded video representations according to claim 18 [See claim 18 above], when said computer program is run by a computer ([0051] FIG. 2 illustrates general hardware elements and software elements that can be used to implement any of the various computing devices and/or software discussed herein, including systems 102 and 104. Device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the functions and steps described herein. The instructions may be stored in any type of non-transitory computer-readable medium or memory to configure the operation of the processor 201. For example, instructions may be stored in a read-only memory (ROM) 202, random access memory (RAM) 203, removable media 204, such as a Universal Serial Bus (USB) drive, compact disk (CD) or digital versatile disk (DVD), hard drive, floppy disk drive, or any other desired electronic storage medium. Instructions may also be stored in hard drive 205, which may be an internal or external hard drive.).

Claim 22 lists all the same elements of claim 18, but in data stream form rather than method form.  Therefore, the supporting rationale of the rejection to claim 18 applies equally as well to claim 22. 

Claim 23 lists all the same elements of claims 9, 13, and 16, but in decoder form rather than method form.  Therefore, the supporting rationale of the rejection to claims 9, 13, and 16 applies equally as well to claim 23. 

Claim 24 lists all the same elements of claim 4, but in decoder form rather than encoder form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 24. 

Claim 25 lists all the same elements of claim 13, but in decoder form rather than merger form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 25. 

Claim 26 lists all the same elements of claim 14, but in decoder form rather than merger form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 26. 

Claim 27 lists all the same elements of claim 15, but in decoder form rather than merger form.  Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to claim 27. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/              Primary Examiner, Art Unit 2482